REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The application has been allowed because no prior art references disclose or suggest each of the limitations in at least independent claims 139, 144, 163 and 167.
Prior to the latest amendment by Applicant filed 03 March 2021, independent claims 144 and 163 were already allowed as there was no known art that disclosed all of the claimed features therein, including the occlusion element being movable and configured to allow identification of a most downstream position within a vessel enabling hemorrhage control (as set forth in claim 144); and including measuring a pressure in the vessel while retracting the distal tip of the occlusion element and locating, based on the measured pressure, a most downstream location of the occlusion element for controlling hemorrhage (as set forth in independent method claim 163).
Remaining independent claims 139 and 167 were rejected over the structurally closest known art, a reference to Pinkernell et al. (“Pinkernell”; 2009/0177183). In the reply filed on 03 March 2021, Applicant amended independent claims 139 and 167 to further require the occlusion element to be located distal to the distal tip of the catheter, as set forth in these claims. The occlusion element in Pinkernell is the balloon seen in Fig. 1 located about the outer circumference of the catheter body toward the forward end. However, the balloon is not located distal to the distal tip and is attached about the outer circumference near the end. Thus, the balloon only occludes the ring-shaped region extending radially outward from the catheter body. Therefore, if the balloon were modified to be located distal to the distal tip, it 
It is noted that the rejection under 35 U.S.C. 112, second paragraph, has been withdrawn in light of the teachings in the specification at para. 0350 delineating specific physiologic parameters and the structural features, including transducers, to monitor the same.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773